Dinkelspiel; J.
This suit in so far is the pleadings and the evidence is conoerned, is Identical with the case this day deoided in this ¿-^^llourt, of Mrs. Olivia Sohlumbreoht versus the West New Orleans Light & Traction Company and the Southern Cotton Oil Company, and we refer to the decision in that oase on all the points therein deoided, except the question of damages and the amount thereof.
In this oase plaintiff was a passenger on the oar of the West New Orleans Light & Traction Company, on' the morning of June 34th, 1930, and claims damages for injuries resulting from sold accident, testifying that he had fraotured his thumb, and of the right knee, severe bruises on his head, lasoeration and strain of his baok, just over the right hip, from which he continued to suffer even up to the day of the trial, on April 37th, 1933; he was treated by a physician, oonflned to his fromd bed for seven days, unable to work for thirty days and claimed he still suffered with jflat pains in his baok just above the right hip, he contends that his injuries are permanent. Prior to the accident he had never been siok, passed an examination for enlistment in the United States Navy, was accustomed to work as boiler-maker helper and eleotrlcian; he incurred a debt of fif'ty dollars for medical attention, he lost the sum of #160.00 during the time he was laid up on aooount of his injuries.
Dr. Oelbke was his physician and he testifies in this oase, and his testimony shows that he suffered Sxs contusion of the head, baok and hip and his right thumb was fraotured, that he was confined to his bed for seven days and under .treatment for thirty days.
It is further shown in this reoord that the plaintiff lost his job and was not able to do anything but laborer's work,, due to the injuries.
The trial Judge saw and heard the witnesses and therefore had a better opportunity to judge of the oharaoter of the *515testimony offered, than we have, and he rendered a judgment in favor of the plaintiff for the sum of $610.00.
It has been held that the District Judge who saw and heard the witnesses was in a better position than this court to judge of the ohsraoter of the testimony , and therefore we att&oh great weight to his judgment, whioh will not be disturbed unless clearly wrong or manifestly erroneous.
LaGroue vs. The city of New Orleans et el. 114 La. 253.
Also see Burke vs. Werlein, 143 La. 788.
Johnson vs. Milhas, 141 La. 468.
Plaintiff has prayed for an inorease in judgment in the sum of $1900.00. We do not think he is entitled to this amount or any amount beyond what the Judge aquo gave him.
We have examined the authorities and from the evidence in this record, we are of the opinion that the lower Court has done justice.
or the reasons assigned this day in the case of Mrs. Olivia Schlumbreoht against the seme defendants, Ho. 8735, it is ordered, adjudged end decreed, that the judgment against the Southern Cotton Oil Company be reversed, and the judgment against the West New Orleans Light & Traction Company for the sum of $610.00 with legal interest from judicial demand be affirmed, costs of both courts to be paid by the West New Orleans Light & Traotion Company.
-Judgment affirmed in part and reversed in part-